ORDER
PER CURIAM:
Pursuant to Rule 27.26, defendant moved to have his concurrent sentences of 30 years for second degree murder and 15 years for second degree burglary vacated. As grounds he alleged the guilty pleas upon which his convictions were based were induced by fear of going to trial represented by counsel who was uninformed and unprepared. After an evidentiary hearing at which only defendant testified, the trial court denied the motion. Defendant appeals. The record of defendant’s *555guilty pleas supports the trial court’s conclusion that defendant’s pleas were voluntary and not improperly induced. The persuasive force of this record is not nullified by defendant’s self-serving testimony at the 27.26 hearing. We therefore conclude denial of defendant’s motion was not clearly erroneous. An opinion would have no precedential value.
Affirmed in accordance with Rule 84.-16(b).